Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147300 & (21)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  In re CORRION.                                                                                         David F. Viviano,
                                                                                                                     Justices
  _________________________________________/
  JOHN ALDON CORRION,
           Plaintiff-Appellant,
  v                                                                SC: 147300
                                                                   COA: 315536
                                                                   Livingston CC: 06-016087-FC
  LIVINGSTON CIRCUIT COURT,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to produce
  evidence is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
         p0923
                                                                              Clerk